DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12, 14-17, 20 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang (US 10,380,063).
	
Referring to claims 1, 8 and 15, Tang discloses a processing unit (fig. 1, accelerator tile 100) comprising: 
a first data load steamer (fig. 9, mux 921) to stream a first data stream (fig. 9, data input 924; fig. 20C, stride64; 6:53-55, streaming; fig. 32, A[][]) comprising a first plurality of data sections (fig. 31, data inputs for seq-str and seq-cmp) from an on-chip memory OCM (fig. 9, buffer 0 924), using a single instruction (fig. 36, instruction 3602), to an operator component (fig. 9, ALU 918; 6:55-60, dataflow operator; fig. 32, matrix operations) by using an address range (fig. 31, starting address) 
a second data load streamer (fig. 9, mux 923) to stream a second data stream (fig. 9, data input 926; fig. 20C, stride 64; fig. 32, B[][]) comprising a second plurality of data sections (fig. 31, data inputs for seq-str and seq-cmp) from the OCM, using a single instruction (fig. 36, instruction 3602), to the operator component using an address range (fig. 31, starting address) of the OCM and a pattern of data to be loaded (fig. 31, stride distance) for the second data stream to be read and streamed;
the operator component to perform a data operation (fig. 9, ALU 918) on the first data stream and the second data stream; and 
a store streamer (fig. 9, control data output buffer 932) to receive a data output stream (fig. 20, final sum) from the operator component and to store the data output stream in a buffer (fig. 9, data output buffer 0/1 934/936);
wherein the pattern of data to be loaded for the first data stream includes a stride (fig. 31, begin at starting address) to a next block (fig. 31, end address) and a stride between lines (fig. 31, stride distance).
(claim 8) wherein the matrix operation is performed by another processing unit (fig. 22, ALU 2218B) that reads data within each matrix only once (fig. 22, ALU 2218A->register file 2244->input mux 2221B) and wherein the another processing unit is to receive 

As to claims 2, 9 and 16, Tang discloses the processing unit of claim 1, wherein the data operation is a matrix multiplication operation (fig. 32, A[i][k]*B[k][j] matrix multiplication).

	As to claims 3, 10 and 17, Tang discloses the processing unit of claim 1 comprising an instruction controller (fig. 56, memory ordering circuit 5305) to store instruction (fig. 56, operations queue 5612) received from a core engine (fig. 70, processor 7000).

	As to claims 5 and 12, Tang discloses the processing unit of claim 1, wherein the buffer is to stream the data output stream to the OCM for storage thereof (fig. 6, buffers).

	As to claims 7, 14 and 20, Tang discloses the processing unit of claim 1, wherein the first data load streamer, the second data load streamer, the operator component, and the store streamer are 
	
As to claims 22-23, Tang discloses the processing unit of claim 1, wherein the first data/data output stream is specified by a starting address (fig. 31, starting address; fig. 33A, base address a[i][j]) and a number of blocks to read (fig. 33A, array a size; fig. 34, array a and b iterated addresses a[i][k] b[k][j]).

Allowable Subject Matter
Claims 4, 6, 11, 13, 18-19 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The inclusion of “first data stream pattern is a number of lines to read for each operation, number of bytes per line or a number of blocks to read” as in claims 4, 6, 11, 13 and 18-19. 
The inclusion of “an instruction streamer to receive an instruction stream from core wherein the core is to track a head pointer and the instruction streamer is to track a tail pointer …” as in claim 21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire in THREE MONTHS from the mailing date of this action.  In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andy Caldwell can be reached on (571)272-3702.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182